
	
		II
		Calendar No. 982
		110th CONGRESS
		2d Session
		S. 2359
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the St. Augustine 450th Commemoration
		  Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 St. Augustine 450th Commemoration
			 Commission Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The founding of
			 the city of St. Augustine, Florida, in 1565 established the first permanent
			 European colony and the birthplace of the Christian religion (particularly
			 Roman Catholicism) in the New World.
				(2)The settlement of
			 St. Augustine brought people from throughout the Atlantic Basin together to
			 form a multicultural society, including peoples from Spain, England, and the
			 rest of Europe as well as Native Americans and Africans.
				(3)The economic,
			 political, religious, and other social institutions that have developed over
			 the 4½ centuries of the continuous, uninterrupted
			 existence of St. Augustine, the oldest city in North America, continue to have
			 profound effects on the United States, on cross-cultural relationships, and on
			 the economic structure, status, and international influence of the United
			 States.
				(4)The National Park
			 Service, the State of Florida, the city of St. Augustine, and the University of
			 Florida collectively own and operate significant resources related to the
			 history of St. Augustine.
				(5)The city of St.
			 Augustine has existed continuously since 1565 and is the governmental entity
			 responsible for planning and implementing the commemoration of the 450th
			 anniversary of the founding of St. Augustine.
				(6)The city of St.
			 Augustine has created a committee to prepare for the 450th anniversary
			 commemoration, and planning for the commemoration has been initiated.
				(b)PurposeThe
			 purpose of this Act is to establish the St. Augustine 450th Commemoration
			 Commission to—
				(1)ensure a suitable
			 national observance of the 450th anniversary of the city of St. Augustine by
			 complementing the programs and activities of the State of Florida and the city
			 of St. Augustine;
				(2)cooperate with and
			 assist in the programs and activities of the State of Florida in observance of
			 the 450th anniversary of St. Augustine;
				(3)assist in ensuring
			 that the St. Augustine 450th anniversary observances provide an excellent
			 visitor experience and beneficial interaction between visitors and the natural
			 and cultural resources of the St. Augustine sites;
				(4)assist in ensuring
			 that the St. Augustine 450th anniversary observances are inclusive and
			 appropriately recognize the experiences of all peoples in St. Augustine’s
			 history;
				(5)provide assistance
			 in the development of St. Augustine-related programs and activities;
				(6)facilitate
			 international involvement in the St. Augustine 450th anniversary
			 observances;
				(7)support and
			 facilitate marketing efforts for a commemorative coin, stamp, and related
			 activities for the St. Augustine 450th anniversary observances; and
				(8)assist in the
			 appropriate development of heritage tourism and economic benefits to the United
			 States through the commemoration of the 450th anniversary of the city of St.
			 Augustine.
				3.DefinitionsIn this Act—
			(1)CommemorationThe
			 term commemoration means the commemoration of the 450th
			 anniversary of the founding of the settlement of St. Augustine.
			(2)CommissionThe
			 term Commission means the St. Augustine 450th Commemoration
			 Commission established by section 4.
			(3)GovernorThe
			 term Governor means the Governor of the State of Florida.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)State
				(A)In
			 generalThe term State means the State of
			 Florida.
				(B)InclusionThe
			 term State includes agencies and entities of the State of
			 Florida.
				4.EstablishmentThere is established a commission to be
			 known as the St. Augustine 450th Commemoration Commission.
		5.Duties
			(a)In
			 generalThe Commission shall—
				(1)plan, develop, and
			 execute programs and activities appropriate to commemorate the 450th
			 anniversary of the founding of St. Augustine, Florida;
				(2)generally
			 facilitate St. Augustine commemoration-related activities throughout the United
			 States;
				(3)encourage civic,
			 patriotic, historical, educational, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand understanding and appreciation of the
			 significance of the founding and continuing history of St. Augustine;
				(4)coordinate and
			 facilitate scholarly research on, publication about, and interpretation of, St.
			 Augustine for the education of the public; and
				(5)ensure that the
			 450th anniversary of St. Augustine provides a lasting legacy and long-term
			 public benefit for the United States by assisting in the development of
			 appropriate programs and facilities to accommodate those programs.
				(b)Plans;
			 reports
				(1)Strategic plan;
			 annual performance plansIn accordance with the Government
			 Performance and Results Act of 1993, the Commission shall prepare a strategic
			 plan and annual performance plans for the activities of the Commission carried
			 out under this Act.
				(2)Final
			 reportNot later than December 31, 2015, the Commission shall
			 complete a final report that contains—
					(A)a summary of the
			 activities of the Commission;
					(B)a final accounting
			 of funds received and expended by the Commission; and
					(C)the findings and
			 recommendations of the Commission.
					6.Membership
			(a)In
			 generalThe Commission shall be composed of 16 members, of
			 whom—
				(1)3 members shall be
			 appointed by the Secretary, taking into consideration the recommendations of
			 the St. Augustine City Commission;
				(2)3 members shall be
			 appointed by the Secretary, taking into consideration the recommendations of
			 the Governor;
				(3)1 member shall be
			 an employee of the National Park Service having experience relevant to the
			 historic resources relating to the city of St. Augustine and the commemoration,
			 to be appointed by the Secretary;
				(4)1 member shall be
			 the Mayor of the city of St. Augustine (or a designee);
				(5)1 member shall be
			 an employee of the State University System of Florida, to be appointed by the
			 Secretary; and
				(6)5 members shall be
			 individuals who are nonresidents of the State of Florida who have an interest
			 in, support for, and expertise appropriate to the commemoration, to be
			 appointed by the Secretary, taking into consideration the recommendation of
			 Congress.
				(b)Time of
			 appointmentEach initial appointment of a member of the
			 Commission shall be made before the expiration of the 120-day period beginning
			 on the date of the enactment of this Act.
			(c)Term;
			 vacancies
				(1)TermA
			 member of the Commission shall be appointed for the life of the Commission,
			 unless a designee is appointed pursuant to subsection (a)(4).
				(2)Vacancies
					(A)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
					(B)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
					(3)Continuation of
			 membershipIf a member of the Commission was appointed to the
			 Commission as Mayor of the city of St. Augustine or as an employee of the
			 National Park Service or the State University System of Florida, and ceases to
			 hold such position, that member may continue to serve on the Commission for not
			 longer than the 30-day period beginning on the date that member ceases to hold
			 such position.
				(d)Meetings
				(1)In
			 generalThe Commission shall meet—
					(A)at least 3 times
			 each year; or
					(B)at the call of the
			 Chairperson or the majority of the members of the Commission.
					(2)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
				(e)Voting
				(1)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the members of the Commission.
				(2)QuorumA
			 majority of the Commission shall constitute a quorum.
				(f)ChairpersonThe
			 Secretary shall appoint a Chairperson of the Commission, taking into
			 consideration any recommendations of the Governor.
			(g)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Commission shall serve without compensation.
				(2)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation other than
			 the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
				(3)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				7.Director and
			 staff
			(a)In
			 generalThe Chairperson of the Commission may, without regard to
			 the provisions of title 5, United States Code, appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
			(b)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
			(c)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), the Chairperson of
			 the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
				(2)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(d)Detail of
			 government employees
				(1)Federal
			 employees
					(A)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or non-reimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act. Any reimbursement under this
			 paragraph shall be credited to the appropriation, fund, or account used for
			 paying the amounts reimbursed.
					(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
					(2)State
			 employeesThe Commission may—
					(A)accept the
			 services of personnel detailed from the State; and
					(B)reimburse the
			 State for services of detailed personnel.
					(e)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
			(f)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request. Any reimbursement under this paragraph
			 shall be credited to the appropriation, fund, or account used for paying the
			 amounts reimbursed.
			(g)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			(h)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(i)No effect on
			 authorityNothing in this section supersedes the authority of the
			 State, the National Park Service, the city of St. Augustine, or any designee of
			 the foregoing, concerning the commemoration.
			8.Powers
			(a)In
			 generalThe Commission may—
				(1)accept donations
			 and make dispersions of money, personal services, and real and personal
			 property related to St. Augustine and the significance of St. Augustine in the
			 history of the United States;
				(2)appoint such
			 advisory committees as the Commission determines to be necessary to carry out
			 this Act;
				(3)authorize any
			 member or employee of the Commission to take any action that the Commission is
			 authorized to take by this Act;
				(4)procure supplies,
			 services, and property, and make or enter into contracts, leases, and other
			 legal agreements, to carry out this Act (except that any contracts, leases, and
			 other legal agreements made or entered into by the Commission shall not extend
			 beyond the date of termination of the Commission);
				(5)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies;
				(6)make grants in
			 amounts not to exceed $10,000 per grant to communities and nonprofit
			 organizations to develop programs to assist in the commemoration;
				(7)make grants to
			 research and scholarly organizations to research, publish, or distribute
			 information relating to the early history of St. Augustine; and
				(8)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration.
				(b)TerminationThe
			 Commission shall terminate on December 31, 2015.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act,
			 and such appropriated sums shall not expire and shall remain until
			 expended.
		
	
		1.Short titleThis Act may be cited as the
			 St. Augustine 450th Commemoration
			 Commission Act of 2008.
		2.DefinitionsIn this Act:
			(1)CommemorationThe
			 term commemoration means the commemoration of the 450th
			 anniversary of the founding of the settlement of St. Augustine, Florida.
			(2)CommissionThe
			 term Commission means the St. Augustine 450th Commemoration
			 Commission established by section 3(a).
			(3)GovernorThe
			 term Governor means the Governor of the State.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)State
				(A)In
			 generalThe term State means the State of
			 Florida.
				(B)InclusionThe
			 term State includes agencies and entities of the State of
			 Florida.
				3.Establishment
			(a)In
			 generalThere is established a commission, to be known as the
			 St. Augustine 450th Commemoration Commission.
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 14 members, of whom—
					(A)3 members shall be
			 appointed by the Secretary, after considering the recommendations of the St.
			 Augustine City Commission;
					(B)3 members shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Governor;
					(C)1 member shall be an
			 employee of the National Park Service having experience relevant to the
			 historical resources relating to the city of St. Augustine and the
			 commemoration, to be appointed by the Secretary;
					(D)1 member shall be
			 appointed by the Secretary, taking into consideration the recommendations of
			 the Mayor of the city of St. Augustine;
					(E)1 member shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Chancellor of the University System of Florida; and
					(F)5 members shall be
			 individuals who are residents of the State who have an interest in, support
			 for, and expertise appropriate to the commemoration, to be appointed by the
			 Secretary, taking into consideration the recommendations of Members of
			 Congress.
					(2)Time of
			 appointmentEach appointment of an initial member of the
			 Commission shall be made before the expiration of the 120-day period beginning
			 on the date of enactment of this Act.
				(3)Term;
			 vacancies
					(A)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
					(B)Vacancies
						(i)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
						(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
						(C)Continuation of
			 membershipIf a member of the Commission was appointed to the
			 Commission as Mayor of the city of St. Augustine or as an employee of the
			 National Park Service or the State University System of Florida, and ceases to
			 hold such position, that member may continue to serve on the Commission for not
			 longer than the 30-day period beginning on the date on which that member ceases
			 to hold the position.
					(c)DutiesThe
			 Commission shall—
				(1)plan, develop, and carry
			 out programs and activities appropriate for the commemoration;
				(2)facilitate activities
			 relating to the commemoration throughout the United States;
				(3)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand understanding and appreciation of the
			 significance of the founding and continuing history of St. Augustine;
				(4)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
				(5)coordinate and facilitate
			 for the public scholarly research on, publication about, and interpretation of,
			 St. Augustine;
				(6)ensure that the
			 commemoration provides a lasting legacy and long-term public benefit by
			 assisting in the development of appropriate programs; and
				(7)help ensure that the
			 observances of the foundation of St. Augustine are inclusive and appropriately
			 recognize the experiences and heritage of all individuals present when St.
			 Augustine was founded.
				4.Commission
			 meetings
			(a)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
			(b)MeetingsThe
			 Commission shall meet—
				(1)at least 3 times each
			 year; or
				(2)at the call of the
			 Chairperson or the majority of the members of the Commission.
				(c)QuorumA
			 majority of the voting members shall constitute a quorum, but a lesser number
			 may hold meetings.
			(d)Chairperson and vice
			 chairperson
				(1)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
				(2)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
				(e)VotingThe
			 Commission shall act only on an affirmative vote of a majority of the members
			 of the Commission.
			5.Commission
			 powers
			(a)GiftsThe
			 Commission may solicit, accept, use, and dispose of gifts, bequests, or devises
			 of money or other property for aiding or facilitating the work of the
			 Commission.
			(b)Appointment of advisory
			 committeesThe Commission may appoint such advisory committees as
			 the Commission determines to be necessary to carry out this Act.
			(c)Authorization of
			 actionThe Commission may authorize any member or employee of the
			 Commission to take any action that the Commission is authorized to take under
			 this Act.
			(d)Procurement
				(1)In
			 generalThe Commission may procure supplies, services, and
			 property, and make or enter into contracts, leases, or other legal agreements,
			 to carry out this Act (except that a contract, lease, or other legal agreement
			 made or entered into by the Commission shall not extend beyond the date of
			 termination of the Commission).
				(2)LimitationThe
			 Commission may not purchase real property.
				(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(f)Grants and technical
			 assistanceThe Commission may—
				(1)provide grants in amounts
			 not to exceed $20,000 per grant to communities and nonprofit organizations for
			 use in developing programs to assist in the commemoration;
				(2)provide grants to
			 research and scholarly organizations to research, publish, or distribute
			 information relating to the early history of St. Augustine; and
				(3)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration.
				6.Commission personnel
			 matters
			(a)Compensation of
			 members
				(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Commission shall serve without compensation.
				(2)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation other than
			 the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
			(c)Director and
			 staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), nominate an executive director
			 to enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
				(d)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), the Commission may
			 fix the compensation of the executive director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
				(2)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(e)Detail of government
			 employees
				(1)Federal
			 employees
					(A)DetailAt
			 the request of the Commission, the head of any Federal agency may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of the agency to
			 the Commission to assist the Commission in carrying out the duties of the
			 Commission under this Act.
					(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
					(2)State
			 employeesThe Commission may—
					(A)accept the services of
			 personnel detailed from the State; and
					(B)reimburse the State for
			 services of detailed personnel.
					(f)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			(g)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use such voluntary and
			 uncompensated services as the Commission determines to be necessary.
			(h)Support
			 services
				(1)In
			 generalThe Secretary shall provide to the Commission, on a
			 reimbursable basis, such administrative support services as the Commission may
			 request.
				(2)ReimbursementAny
			 reimbursement under this paragraph shall be credited to the appropriation,
			 fund, or account used for paying the amounts reimbursed.
				(i)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(j)No effect on
			 authorityNothing in this section supersedes the authority of the
			 State, the National Park Service, the city of St. Augustine, or any designee of
			 those entities, with respect to the commemoration.
			7.Plans; reports
			(a)Strategic
			 planThe Commission shall prepare a strategic plan for the
			 activities of the Commission carried out under this Act.
			(b)Final
			 reportNot later than September 30, 2015, the Commission shall
			 complete and submit to Congress a final report that contains—
				(1)a summary of the
			 activities of the Commission;
				(2)a final accounting of
			 funds received and expended by the Commission; and
				(3)the findings and
			 recommendations of the Commission.
				8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Commission
			 to carry out this Act $500,000 for each of fiscal years 2009 through
			 2015.
			(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until December 31,
			 2015.
			9.Termination of
			 Commission
			(a)Date of
			 terminationThe Commission
			 shall terminate on December 31, 2015.
			(b)Transfer of documents
			 and materialsBefore the date of termination specified in
			 subsection (a), the Commission shall transfer all documents and materials of
			 the Commission to the National Archives or another appropriate Federal
			 entity.
			
	
		September 16, 2008
		Reported with an amendment
	
